Citation Nr: 0007183	
Decision Date: 03/16/00    Archive Date: 03/23/00

DOCKET NO.  97-29 470A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to an effective date earlier than May 31, 1978, 
for the grant of service connection and assignment of a total 
rating for paranoid schizophrenia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel



INTRODUCTION

The veteran served on active military duty from August 31, 
1972, to November 16, 1976.  

This appeal arises from an October 1996 determination of the 
Providence, Rhode Island, regional office (RO) that denied a 
claim for an effective date earlier than May 31, 1978, for 
the award of service connection and a total rating for 
paranoid schizophrenia.  In October 1999, the RO indicated in 
a supplemental statement of the case that its action on the 
effective date question included consideration of whether 
there was clear and unmistakable error (CUE) in the November 
1978 rating decision that assigned the May 31, 1978, 
effective date.  The Board's analysis below addresses this 
question too.


FINDINGS OF FACT

1.  On May 31, 1978, the RO received for the first time an 
original claim of service connection for psychiatric 
disability.  

2.  By a November 3, 1978, rating action, the RO granted 
service connection for paranoid schizophrenia and assigned a 
total rating for this disability, effective from May 31, 
1978.  No later than November 14, 1978, the RO sent notice of 
this decision and of procedural and appellate rights to the 
veteran.  No appeal ensued.

3.  The veteran has not sufficiently alleged error in fact or 
law in the November 1978 rating decision that established May 
31, 1978, as the effective date for the award of service 
connection and a total rating for schizophrenia.



CONCLUSION OF LAW

The assignment of an effective date earlier than May 31, 
1978, for the award of disability compensation benefits for 
schizophrenia is not warranted.  38 U.S.C.A. §§ 5110, 7105(c) 
(West 1991); 38 C.F.R. §§ 3.105, 3.400 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The law governing the assignment of an effective date for an 
award of disability compensation is contained in 38 U.S.C.A. 
§ 5110(b)(1) (West 1991), which provides:

The effective date of an award of 
disability compensation to a veteran 
shall be the day following the date of 
discharge or release if application 
therefor is received within one year from 
such date of discharge or release.  

See also 38 C.F.R. § 3.400(b)(2) (1999) (to the same effect); 
38 U.S.C. § 3010(b)(1) (1976).  Otherwise, in cases where the 
application is not filed until more than one year from 
release of service, the effective date will be date of 
receipt of the claim, or the date entitlement arose, 
whichever is later.  Id. 

Through application of the law and regulations described 
above, the RO set May 31, 1978, as the effective date for the 
award of disability compensation for the veteran's service-
connected schizophrenia.  This was so because the veteran did 
not file a claim for service connection for a psychiatric 
disability within one year of his release from service, which 
release was on November 16, 1976.  Such a claim was not filed 
until May 31, 1978, when he filed his first ever claim with 
VA for compensation benefits.  

The assignment of May 31, 1978, as the effective date for the 
award of service-connected compensation benefits was made by 
the RO in November 1978.  However, no appeal of this decision 
was initiated by the veteran.  An appeal to the Board 
consists of a timely filed notice of disagreement (NOD) and, 
after a statement of the case (SOC) has been furnished, a 
timely filed substantive appeal.  See 38 U.S.C.A. §§ 7105(a) 
(West 1991); 38 C.F.R. § 20.200 (1999).  A NOD must be filed 
within one year from the date of mailing of the notice of the 
determination.  See 38 U.S.C.A. § 7105(b)(1) (West 1991); see 
also 38 C.F.R. § 20.201 (1999).  A substantive appeal must be 
filed within 60 days from the date the SOC is mailed, or 
within the remainder of the one-year period from the date of 
mailing of the notice of determination, whichever occurs 
later.  38 U.S.C.A. § 7105(d)(3) (West 1991) and 38 C.F.R. 
§§ 20.302(b), 20.303 (1999); see also 38 C.F.R. § 20.202 
(1999).  These requirements were the same in November 1978.  
See 38 C.F.R. § 19.118 (1978).  

Whether the November 1978 decision was a final, unappealed 
rating decision is a question that must be addressed before 
discussing the CUE aspects of this claim.  This is so because 
an appealed rating decision, or one which has not become 
final because of a failure to notify the veteran of the 
adverse decision, is not subject to CUE analysis.  (In other 
words, if notice was never sent to the veteran, the question 
of CUE would not need to be addressed because the 1978 rating 
decision would not have become a final, binding rating 
decision as contemplated by 38 C.F.R. § 3.105(a) (final and 
binding rating decisions are accepted as correct in the 
absence of CUE).)  

No copy of a notification letter appears in the claims file 
immediately following the November 1978 rating decision.  
However, a VA Form 21-6798, Disability Award, form appears 
which indicates that an award letter was prepared.  The form 
also indicates the effective date of the award.  Presumably, 
the appellant was sent such a letter in accordance with 
regular procedures.  Evans v. Brown, 9 Vet.App. 273 (1996) 
(there is a presumption of regularity that applies to the 
mailing of RO determinations).  The result is that, given the 
notification which may be presumed, the veteran's failure to 
appeal rendered the November 1978 action final and binding as 
contemplated by § 3.105(a).  Consequently, the Board 
concludes that the November 1978 action is now final and may 
be revised only upon a showing of CUE.  § 3.105(a).  

As suggested above, an effective date may be established 
sooner than May 31, 1978, if it is shown that the November 
1978 rating decision was clearly and unmistakably erroneous.  
As noted already, there is no suggestion in the record that 
the veteran filed a claim earlier than May 31, 1978.  
Nevertheless, the thrust of the veteran's contentions is that 
the award should have been made the day after his discharge 
from service; however, this contention does not amount to a 
valid claim of CUE.  

If a claimant-appellant wishes to 
reasonably raise CUE there must be some 
degree of specificity as to what the 
alleged error is and, unless it is the 
kind of error...that, if true, would be 
CUE on its face, persuasive reasons must 
be given as to why the result would have 
been manifestly different but for the 
alleged error.  

Fugo v. Brown, 6 Vet.App. 40, 44 (1993).  The veteran has not 
alleged error in the November 1978 rating decision that 
amounts to a viable CUE claim.  In short, he has not asserted 
that facts, as they were known at the time, were overlooked, 
or that the law or regulations were misapplied.  Russell v. 
Principi, 3 Vet.App. 310, 313 (1992).  He merely claims that 
application of the law requires the assignment of the day 
following his discharge from service as the effective date 
for the award of compensation.  Such an allegation is not 
viable because of the clear standard set by the law, namely 
that the effective date may not be assigned earlier unless 
the claim was received earlier.  Consequently, the Board 
finds that the veteran's allegation of CUE is not legally 
sufficient.  

Given that the November 1978 rating decision is a final and 
binding action, and because no valid claim of CUE has been 
presented, an earlier effective date for the award service 
connection and a total rating for schizophrenia is not 
warranted.


ORDER

An effective date earlier than May 31, 1978, for the award of 
service connection and a total rating for schizophrenia is 
denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

